Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021, 10/06/2021, 03/12/2021, 07/07/2020 and 06/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 8, 11, and 14 objected to because of the following informalities:  typographic errors.  Appropriate correction is required.
Claim 1:	Lines 4-5, “physical uplink control channel opportunities, PUCCH” be “physical uplink control channel opportunities (PUCCH)”
Claim 1: 	Line 5, “radio resource control, RRC” be “radio resource control (RRC)”
Claim 1: 	Line 6, “uplink, UL” be “uplink (UL)”
Claim 10: 	Line 10, “acknowledgement resource indication, ARI” be “acknowledgement resource indication (ARI)”
Please take similar actions for other claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-8, 10-11, 13-14, 16, 18, and 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,757,689 B2 and in view of AHN et al. (US 20170366323 A1, henceforth “AHN”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the ‘689 Patent
Claim 1: A method of transmitting control information to a communication network, the method being implemented in a wireless device and comprising: 
being configured with at least two physical uplink control channel opportunities, PUCCH opportunities, by radio resource control, RRC, signaling, each of the at least two PUCCH opportunities identifying uplink, UL, resources to be used for transmitting control information to the communication network; 
receiving an assignment of radio resources to be used for receiving a downlink, DL, transmission from a network node of the communication network; 
receiving an acknowledgement resource indication, ARI, indicating one of the configured at least two PUCCH opportunities; and 
transmitting control information associated with the DL transmission to the network node on at least a subset of the UL resources identified by the indicated PUCCH opportunity, 
wherein the indicated PUCCH opportunity includes one or more of a PUCCH format, a PUCCH duration, or a PUCCH bandwidth, 
wherein the at least two PUCCH opportunities identify different PUCCH durations.  
Claim 1: A communication system including a host computer comprising: processing circuitry configured to provide user data; and a communication interface configured to forward user data to a cellular network for transmission to a user equipment, UE, wherein the UE comprises a radio interface and processing circuitry, the UE's processing circuitry configured to: be configured with at least two physical uplink control channel opportunities, PUCCH opportunities, by semi-static signaling, each of the at least two PUCCH opportunities identifying uplink, UL, resources to be used for transmitting control information to a communication network; receive an assignment of radio resources to be used for receiving a downlink, DL, transmission from a network node of the communication network; receive an acknowledgement resource indication, ARI, indicating one of the configured at least two PUCCH opportunities to be used for transmitting control information associated with the DL transmission; and transmit the control information associated with the DL transmission to the network node on at least a subset of the UL resources identified by the indicated PUCCH opportunity, wherein the indicated PUCCH opportunity includes one or more of a PUCCH format, a PUCCH duration, a PUCCH payload size, or a PUCCH bandwidth, wherein the at least two PUCCH opportunities identify one or more of different PUCCH formats, different PUCCH durations, different PUCCH payload sizes, or different PUCCH bandwidths.


The independent claim 1 of Pat’689 does not claim the features of independent claim 1 of the instant application (1) being configured with at least two physical uplink control channel opportunities, PUCCH opportunities, by radio resource control, RRC, signaling.
However, in the analogous art, AHN et al. (US 20170366323 A1)  discloses (1) being configured with at least two physical uplink control channel opportunities, PUCCH opportunities, by radio resource control, RRC, signaling (A BS may predetermine a plurality of candidate resources for the PUCCHy and a plurality of candidate resources for the PUCCHz through RRC signaling, [0138].)
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pat’689’s method/apparatus by adding the teachings of AHN in order to make a more effective method/apparatus by determining the PUCCH resources for the selected PUCCH format based on ARI and transmitting the ACK/NACK about the DL transmission block using the selected PUCCH format, so that number of PUCCH formats with size of various payloads can be supported and problem of choosing a terminal for various PUCCH formats can be solved… If there are not many cells to be actually scheduled in comparison with the total number of cells, a code rate of ACK/NACK information may be decreased to improve ACK/NACK transmission performance, see (AHN, [0205]-[0209]).
Claims 8, 11 and 14 are parallel or correspond in scope with claim 1 and are rejected for the same reasons as given for claim 1, while dependent claims 3, 5, 7, 10, 13, 16, 18, and 20-28, are rejected for their dependency on the independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10-11, 13-14, 16, 20, 21, 23, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (US 20170366323 A1, henceforth “AHN”) and in view of Lunttila et al. (US 20190036653, henceforth “Lunttila”) and further in view of Cho et al. (US 20200015223, us-provisional-application US 62476594 20170324, us-provisional-application US 62476425 20170324, cited for priority, henceforth “Cho”).
Examiner’s note: in what follows, references are drawn to AHN unless otherwise mentioned.
Regarding claim 1, AHN teaches a method of transmitting control information to a communication network, the method being implemented in a wireless device and comprising: 
being configured with at least two physical uplink control channel opportunities, PUCCH opportunities, by radio resource control, RRC, signaling, each of the at least two PUCCH opportunities identifying uplink, UL, resources to be used for transmitting control information to the communication network (FIGS. 3-7 show embodiments of different PUCCH formats. FIGS. 8 and 9 show plurality of Resources (Resource0 to Resource3) in formats PUCCHy and PUCCHz, [0101]-[0105]. A BS may predetermine a plurality of candidate resources for the PUCCHy and a plurality of candidate resources for the PUCCHz through RRC signaling, [0138]. FIG. 22, a third resource is selected among a plurality of PUCCHy1 resources in a cell 1 in a cell group y1, and a second resource is selected among a plurality of PUCCH2 resources in a cell 2/3 in a cell group y2. FIG. 23, a third resource is selected among a plurality of PUCCHy1 resources in a cell 0 in a cell group y1, and a third resource is selected among a plurality of PUCCHy2 resources in a cell 2 in a cell group y, [0158]-[0159]. These resources are equivalent to PUCCH opportunities (e.g., a PUCCH resource pool). FIG. 26 shows UCI transmission. The PUCCH format may transmit only ACK/NACK information or both the ACK/NACK information and the CSI (determined by considering a CSI payload size), [0177]-[0182].); 
receiving (A wireless device monitors a PDCCH, and receives a DL grant including a DL resource allocation on a PDCCH 201 (or EPDDCH) in a DL subframe n, [0064]. A DL assignment index (DAI) may be included in DCI having a DL grant for scheduling the PDSCH, [0186]. The missing/crossed out limitations will be discussed in view of Lunttila.);
receiving an acknowledgement resource indication, ARI, indicating one of the configured at least two PUCCH opportunities (FIGS 8 and 9, a PUCCH format used by a wireless device is reported through DCI transmitted in each serving cell. The DCI may include a PUCCH format indication (PFI) for reporting the PUCCH format and an ACK/NACK resource indicator (ARI) for reporting a resource of the PUCCH format, [0102]. An ARI value may designate a combination of the PUCCH format and the PUCCH resource, [0108]. FIG. 19, ARIs of a cell 1, a cell 2, and a cell 3 are all the same value. A resource of PUCCHy1 is selected in the cell 1, and a resource of PUCCHy2 is selected in the cell 2/3, [0153]. FIG. 22, ARIs of a cell 1 and a cell  2 are different and a resource of PUCCHy1 is selected in the cell 1 and a resource of PUCCHy2 is selected for cell2/3, [0158].); and 
transmitting control information associated with the DL transmission to the network node on at least a subset of the UL resources identified by the indicated PUCCH opportunity (A plurality of available candidate PUCCHy resources are allocated to each cell group in advance through RRC signaling. An ARI of each cell group indicates one of a plurality of candidate PUCCHy resources of a corresponding cell group… A wireless device selects a PUCCHy resource designated by the ARI to transmit ACK/NACK, [0155]-[0156]. The ACK/NACK are control information.), 
wherein the indicated PUCCH opportunity includes one or more of a PUCCH format, a PUCCH duration, or a PUCCH bandwidth (FIGS. 4, 5, 6 show embodiments of channel structure for a PUCCH format 1/1a/1b, 2/2a/2b and format 3 respectively. A plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different resource blocks. Alternatively, the plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different bandwidths, [0099]. Examiner’s note: Examiner addressed at least one option among the 3 options.), 
wherein the at least two PUCCH opportunities identify (FIG. 20, a first resource of PUCCHy1 is selected in a cell 0, and a first resource of PUCCHy2 is selected in a cell 2, [0154]. FIG. 23, a third resource is selected among a plurality of PUCCHy1 resources in a cell 0 in a cell group y1, and a third resource is selected among a plurality of PUCCHy2 resources in a cell 2 in a cell group y, [0159]. The missing/crossed out limitations will be discussed in view of Cho.).
As noted above, AHN is silent about the aforementioned missing/crossed limitations of: (1) receiving an assignment of radio resources to be used for receiving a downlink, DL, transmission from a network node of the communication network, (2) the at least two PUCCH opportunities identify different PUCCH durations.
However, Lunttila discloses, in analogous art, the missing/crossed limitations comprising: (1) receiving an assignment of radio resources to be used for receiving a downlink, DL, transmission from a network node of the communication network (FIG. 5 at step A1, the UE receives a PDCCH DL assignment.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Lunttila in order to make a more effective method/apparatus by using MulteFire which is targeting at least mainly small cells, the number of simultaneously scheduled users may be low. Therefore, in some embodiments more resource efficient schemes may be used. Also in some embodiments, facilitate explicit PUCCH resource allocation for HARQ-ACKs, without requiring the UEs to receive a dedicated RRC configuration first…The PUCCH overhead may be significantly reduced compared to implicit resource allocation, see (Lunttila, [0104], [0164].).
Cho discloses, in analogous art, the missing/crossed limitations comprising: (2) the at least two PUCCH opportunities identify different PUCCH durations (FIG. 1 illustrates an example of a New Radio (NR) uplink control channel. The NR uplink control channel can include a long duration physical uplink control channel (PUCCH) and a short duration PUCCH within a slot, [0030]. In one configuration, a duration of the long PUCCH can vary depending on the presence and duration of other physical channels. For example, as shown in FIG. 1, the PDCCH and the short PUCCH can be one OFDM symbol in duration. In another case, the short PUCCH may not be present in the slot, and the duration of the long PUCCH can be one more symbol. In other cases, either the PDCCH or the short PUCCH can have two OFDM symbols, and the duration of the long PUCCH can become shorter. Also, as an alternative, the duration of the slot can be reduced by half, which can result in only having half of the OFDM symbols within the slot, and as a result, the duration of the long PUCCH can shrink accordingly and have fewer symbols, [0061]. In order to accommodate and support various deployment scenarios, channel configurations and situations, multiple PUCCH formats can be defined. Each of the formats can be designed taking into account, but is not limited to, a target payload size and target UCI type to be carried via the PUCCH format, and the UCI and DMRS structure can be designed to adapt to a change in the duration of the long PUCCH, [0063]. FIGS. 9A, 9B show PUCCH with different symbol length or duration.). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Cho in order to make a more effective method/apparatus by providing with additional potential new radio access technologies to provide improved, simple and seamless wireless connectivity solutions and the NR enables increased wireless connectivity and deliver fast, rich content and services, see (Cho, [0029].).
Regarding claim 8, AHN teaches a wireless device comprising a communication interface and processing circuitry configured to cause the wireless device to (FIG. 31): 
be configured with at least two physical uplink control channel opportunities, PUCCH opportunities, by radio resource control, RRC, signaling, each of the at least two PUCCH opportunities identifying uplink, UL, resources to be used for transmitting control information to a communication network (FIGS. 3-7 show embodiments of different PUCCH formats. FIGS. 8 and 9 show plurality of Resources (Resource0 to Resource3) in formats PUCCHy and PUCCHz, [0101]-[0105]. A BS may predetermine a plurality of candidate resources for the PUCCHy and a plurality of candidate resources for the PUCCHz through RRC signaling, [0138]. FIG. 22, a third resource is selected among a plurality of PUCCHy1 resources in a cell 1 in a cell group y1, and a second resource is selected among a plurality of PUCCH2 resources in a cell 2/3 in a cell group y2. FIG. 23, a third resource is selected among a plurality of PUCCHy1 resources in a cell 0 in a cell group y1, and a third resource is selected among a plurality of PUCCHy2 resources in a cell 2 in a cell group y, [0158]-[0159]. These resources are equivalent to PUCCH opportunities (e.g., a PUCCH resource pool). FIG. 26 shows UCI transmission. The PUCCH format may transmit only ACK/NACK information or both the ACK/NACK information and the CSI (determined by considering a CSI payload size), [0177]-[0182].); 
receive (A wireless device monitors a PDCCH, and receives a DL grant including a DL resource allocation on a PDCCH 201 (or EPDDCH) in a DL subframe n, [0064]. A DL assignment index (DAI) may be included in DCI having a DL grant for scheduling the PDSCH, [0186]. The missing/crossed out limitations will be discussed in view of Lunttila.); 
receive an acknowledgement resource indication, ARI, indicating one of the configured at least two PUCCH opportunities (FIGS 8 and 9, a PUCCH format used by a wireless device is reported through DCI transmitted in each serving cell. The DCI may include a PUCCH format indication (PFI) for reporting the PUCCH format and an ARI for reporting a resource of the PUCCH format, [0102]. An ARI value may designate a combination of the PUCCH format and the PUCCH resource, [0108]. FIG. 19, ARIs of a cell 1, a cell 2, and a cell 3 are all the same value. A resource of PUCCHy1 is selected in the cell 1, and a resource of PUCCHy2 is selected in the cell 2/3, [0153]. FIG. 22, ARIs of a cell 1 and a cell  2 are different and a resource of PUCCHy1 is selected in the cell 1 and a resource of PUCCHy2 is selected for cell2/3, [0158].); and 
transmit control information associated with the DL transmission to the network node on at least a subset of the UL resources identified by the indicated PUCCH opportunity (A plurality of available candidate PUCCHy resources are allocated to each cell group in advance through RRC signaling. An ARI of each cell group indicates one of a plurality of candidate PUCCHy resources of a corresponding cell group… A wireless device selects a PUCCHy resource designated by the ARI to transmit ACK/NACK, [0155]-[0156]. The ACK/NACK are control information.), 
wherein the indicated PUCCH opportunity includes one or more of a PUCCH format, a PUCCH duration, or a PUCCH bandwidth (FIGS. 4, 5, 6 show embodiments of channel structure for a PUCCH format 1/1a/1b, 2/2a/2b and format 3 respectively. A plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different resource blocks. Alternatively, the plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different bandwidths, [0099]. Examiner’s note: Examiner addressed at least one option among the 3 options.), 
wherein the at least two PUCCH opportunities identify (FIG. 20, a first resource of PUCCHy1 is selected in a cell 0, and a first resource of PUCCHy2 is selected in a cell 2, [0154]. FIG. 23, a third resource is selected among a plurality of PUCCHy1 resources in a cell 0 in a cell group y1, and a third resource is selected among a plurality of PUCCHy2 resources in a cell 2 in a cell group y, [0159]. The missing/crossed out limitations will be discussed in view of Cho.).
As noted above, AHN is silent about the aforementioned missing/crossed limitations of: (1) receive an assignment of radio resources to be used for receiving a downlink, DL, transmission from a network node of the communication network, (2) the at least two PUCCH opportunities identify different PUCCH durations.
However, Lunttila discloses, in analogous art, the missing/crossed limitations comprising: (1) receive an assignment of radio resources to be used for receiving a downlink, DL, transmission from a network node of the communication network (FIG. 5 at step A1, the UE receives a PDCCH DL assignment.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Lunttila in order to make a more effective method/apparatus by using MulteFire which is targeting at least mainly small cells, the number of simultaneously scheduled users may be low. Therefore, in some embodiments more resource efficient schemes may be used. Also in some embodiments, facilitate explicit PUCCH resource allocation for HARQ-ACKs, without requiring the UEs to receive a dedicated RRC configuration first…The PUCCH overhead may be significantly reduced compared to implicit resource allocation, see (Lunttila, [0104], [0164].).
Cho discloses, in analogous art, the missing/crossed limitations comprising: (2) the at least two PUCCH opportunities identify different PUCCH durations (FIG. 1 illustrates an example of a New Radio (NR) uplink control channel. The NR uplink control channel can include a long duration physical uplink control channel (PUCCH) and a short duration PUCCH within a slot, [0030]. In one configuration, a duration of the long PUCCH can vary depending on the presence and duration of other physical channels. For example, as shown in FIG. 1, the PDCCH and the short PUCCH can be one OFDM symbol in duration. In another case, the short PUCCH may not be present in the slot, and the duration of the long PUCCH can be one more symbol. In other cases, either the PDCCH or the short PUCCH can have two OFDM symbols, and the duration of the long PUCCH can become shorter. Also, as an alternative, the duration of the slot can be reduced by half, which can result in only having half of the OFDM symbols within the slot, and as a result, the duration of the long PUCCH can shrink accordingly and have fewer symbols, [0061]. In order to accommodate and support various deployment scenarios, channel configurations and situations, multiple PUCCH formats can be defined. Each of the formats can be designed taking into account, but is not limited to, a target payload size and target UCI type to be carried via the PUCCH format, and the UCI and DMRS structure can be designed to adapt to a change in the duration of the long PUCCH, [0063]. FIGS. 9A, 9B show PUCCH with different symbol length or duration.). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Cho in order to make a more effective method/apparatus by providing with additional potential new radio access technologies to provide improved, simple and seamless wireless connectivity solutions and the NR enables increased wireless connectivity and deliver fast, rich content and services, see (Cho, [0029].).
Regarding claim 11, AHN teaches a method of receiving control information at a network node of a communication network (FIG. 31), the method comprising: 
obtaining a configuration of at least two physical uplink control channel opportunities, PUCCH opportunities, each of the at least two PUCCH opportunities identifying uplink, UL, resources to be used for receiving control information from wireless devices in coverage of the communication network (FIGS. 3-7 show embodiments of different PUCCH formats. FIGS. 8 and 9 show plurality of Resources (Resource0 to Resource3) in formats PUCCHy and PUCCHz, [0101]-[0105]. FIG. 22, a third resource is selected among a plurality of PUCCHy1 resources in a cell 1 in a cell group y1, and a second resource is selected among a plurality of PUCCH2 resources in a cell 2/3 in a cell group y2. FIG. 23, a third resource is selected among a plurality of PUCCHy1 resources in a cell 0 in a cell group y1, and a third resource is selected among a plurality of PUCCHy2 resources in a cell 2 in a cell group y, [0158]-[0159]. These resources are equivalent to PUCCH opportunities (e.g., a PUCCH resource pool). FIG. 26 shows UCI transmission. The PUCCH format may transmit only ACK/NACK information or both the ACK/NACK information and the CSI (determined by considering a CSI payload size), [0177]-[0182].); 
signaling the configuration to a wireless device using radio resource control, RRC, signaling (A BS may predetermine a plurality of candidate resources for the PUCCHy and a plurality of candidate resources for the PUCCHz through RRC signaling, [0138].); 
(A wireless device monitors a PDCCH, and receives a DL grant including a DL resource allocation on a PDCCH 201 (or EPDDCH) in a DL subframe n, [0064]. A DL assignment index (DAI) may be included in DCI having a DL grant for scheduling the PDSCH, [0186]. The missing/crossed out limitations will be discussed in view of Lunttila.); 
transmitting an acknowledgement resource indication, ARI, to the wireless device, the ARI indicating one of the configured at least two PUCCH opportunities (FIGS 8 and 9, a PUCCH format used by a wireless device is reported through DCI transmitted in each serving cell. The DCI may include a PUCCH format indication (PFI) for reporting the PUCCH format and an ARI for reporting a resource of the PUCCH format, [0102]. An ARI value may designate a combination of the PUCCH format and the PUCCH resource, [0108]. FIG. 19, ARIs of a cell 1, a cell 2, and a cell 3 are all the same value. A resource of PUCCHy1 is selected in the cell 1, and a resource of PUCCHy2 is selected in the cell 2/3, [0153]. FIG. 22, ARIs of a cell 1 and a cell  2 are different and a resource of PUCCHy1 is selected in the cell 1 and a resource of PUCCHy2 is selected for cell2/3, [0158].); and 
receiving control information from the wireless device on at least a subset of the UL resources identified by the indicated PUCCH opportunity (A plurality of available candidate PUCCHy resources are allocated to each cell group in advance through RRC signaling. An ARI of each cell group indicates one of a plurality of candidate PUCCHy resources of a corresponding cell group… A wireless device selects a PUCCHy resource designated by the ARI to transmit ACK/NACK, [0155]-[0156]. The ACK/NACK are control information.), 
wherein the control information is associated with the DL transmission, wherein the indicated PUCCH opportunity includes one or more of a PUCCH format, a PUCCH duration, or a PUCCH bandwidth in which the control information is to be transmitted (FIGS. 4, 5, 6 show embodiments of channel structure for a PUCCH format 1/1a/1b, 2/2a/2b and format 3 respectively. A plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different resource blocks. Alternatively, the plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different bandwidths, [0099]. Examiner’s note: Examiner addressed at least one option among the 3 options.),
wherein the at least two PUCCH opportunities identify (FIG. 20, a first resource of PUCCHy1 is selected in a cell 0, and a first resource of PUCCHy2 is selected in a cell 2, [0154]. FIG. 23, a third resource is selected among a plurality of PUCCHy1 resources in a cell 0 in a cell group y1, and a third resource is selected among a plurality of PUCCHy2 resources in a cell 2 in a cell group y, [0159]. The missing/crossed out limitations will be discussed in view of Cho.).
As noted above, AHN is silent about the aforementioned missing/crossed limitations of: (1) assigning radio resources to be used for transmitting a downlink, DL, transmission to the wireless device, (2) the at least two PUCCH opportunities identify different PUCCH durations.
However, Lunttila discloses, in analogous art, the missing/crossed limitations comprising: (1) assigning radio resources to be used for transmitting a downlink, DL, transmission to the wireless device (FIG. 5 at step A1, the UE receives a PDCCH DL assignment, [0132],).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Lunttila in order to make a more effective method/apparatus by using MulteFire which is targeting at least mainly small cells, the number of simultaneously scheduled users may be low. Therefore, in some embodiments more resource efficient schemes may be used. Also in some embodiments, facilitate explicit PUCCH resource allocation for HARQ-ACKs, without requiring the UEs to receive a dedicated RRC configuration first…The PUCCH overhead may be significantly reduced compared to implicit resource allocation, see (Lunttila, [0104], [0164].).
Cho discloses, in analogous art, the missing/crossed limitations comprising: (2) the at least two PUCCH opportunities identify different PUCCH durations (FIG. 1 illustrates an example of a New Radio (NR) uplink control channel. The NR uplink control channel can include a long duration physical uplink control channel (PUCCH) and a short duration PUCCH within a slot, [0030]. In one configuration, a duration of the long PUCCH can vary depending on the presence and duration of other physical channels. For example, as shown in FIG. 1, the PDCCH and the short PUCCH can be one OFDM symbol in duration. In another case, the short PUCCH may not be present in the slot, and the duration of the long PUCCH can be one more symbol. In other cases, either the PDCCH or the short PUCCH can have two OFDM symbols, and the duration of the long PUCCH can become shorter. Also, as an alternative, the duration of the slot can be reduced by half, which can result in only having half of the OFDM symbols within the slot, and as a result, the duration of the long PUCCH can shrink accordingly and have fewer symbols, [0061]. In order to accommodate and support various deployment scenarios, channel configurations and situations, multiple PUCCH formats can be defined. Each of the formats can be designed taking into account, but is not limited to, a target payload size and target UCI type to be carried via the PUCCH format, and the UCI and DMRS structure can be designed to adapt to a change in the duration of the long PUCCH, [0063]. FIGS. 9A, 9B show PUCCH with different symbol length or duration.). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Cho in order to make a more effective method/apparatus by providing with additional potential new radio access technologies to provide improved, simple and seamless wireless connectivity solutions and the NR enables increased wireless connectivity and deliver fast, rich content and services, see (Cho, [0029].).
 Regarding 14, AHN teaches a network node of a communication network comprising a communication interface and processing circuitry configured to cause the network node to (FIG. 31): 
obtain a configuration of at least two physical uplink control channel opportunities, PUCCH opportunities, each of the at least two PUCCH opportunities identifying uplink, UL, resources to be used for receiving control information from wireless devices in coverage of the communication network (FIGS. 3-7 show embodiments of different PUCCH formats. FIGS. 8 and 9 show plurality of Resources (Resource0 to Resource3) in formats PUCCHy and PUCCHz, [0101]-[0105]. FIG. 22, a third resource is selected among a plurality of PUCCHy1 resources in a cell 1 in a cell group y1, and a second resource is selected among a plurality of PUCCH2 resources in a cell 2/3 in a cell group y2. FIG. 23, a third resource is selected among a plurality of PUCCHy1 resources in a cell 0 in a cell group y1, and a third resource is selected among a plurality of PUCCHy2 resources in a cell 2 in a cell group y, [0158]-[0159]. These resources are equivalent to PUCCH opportunities (e.g., a PUCCH resource pool). FIG. 26 shows UCI transmission. The PUCCH format may transmit only ACK/NACK information or both the ACK/NACK information and the CSI (determined by considering a CSI payload size), [0177]-[0182].); 
signal the configuration to a wireless device using radio resource control, RRC, signaling (A BS may predetermine a plurality of candidate resources for the PUCCHy and a plurality of candidate resources for the PUCCHz through RRC signaling, [0138].); 
(A wireless device monitors a PDCCH, and receives a DL grant including a DL resource allocation on a PDCCH 201 (or EPDDCH) in a DL subframe n, [0064]. A DL assignment index (DAI) may be included in DCI having a DL grant for scheduling the PDSCH, [0186]. The missing/crossed out limitations will be discussed in view of Lunttila.); 
transmit an acknowledgement resource indication, ARI, to the wireless device, the ARI indicating one of the configured at least two PUCCH opportunities (FIGS 8 and 9, a PUCCH format used by a wireless device is reported through DCI transmitted in each serving cell. The DCI may include a PUCCH format indication (PFI) for reporting the PUCCH format and an ARI for reporting a resource of the PUCCH format, [0102]. An ARI value may designate a combination of the PUCCH format and the PUCCH resource, [0108]. FIG. 19, ARIs of a cell 1, a cell 2, and a cell 3 are all the same value. A resource of PUCCHy1 is selected in the cell 1, and a resource of PUCCHy2 is selected in the cell 2/3, [0153]. FIG. 22, ARIs of a cell 1 and a cell  2 are different and a resource of PUCCHy1 is selected in the cell 1 and a resource of PUCCHy2 is selected for cell2/3, [0158].); and 
receive control information from the wireless device on at least a subset of the UL resources identified by the indicated PUCCH opportunity (A plurality of available candidate PUCCHy resources are allocated to each cell group in advance through RRC signaling. An ARI of each cell group indicates one of a plurality of candidate PUCCHy resources of a corresponding cell group… A wireless device selects a PUCCHy resource designated by the ARI to transmit ACK/NACK, [0155]-[0156]. The ACK/NACK are control information.), 
wherein the control information is associated with the DL transmission, wherein the indicated PUCCH opportunity includes one or more of a PUCCH format, a PUCCH duration, or a PUCCH bandwidth in which the control information is to be transmitted (FIGS. 4, 5, 6 show embodiments of channel structure for a PUCCH format 1/1a/1b, 2/2a/2b and format 3 respectively. A plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different resource blocks. Alternatively, the plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different bandwidths, [0099]. Examiner’s note: Examiner addressed at least one option among the 3 options.), 
wherein the at least two PUCCH opportunities identify (FIG. 20, a first resource of PUCCHy1 is selected in a cell 0, and a first resource of PUCCHy2 is selected in a cell 2, [0154]. FIG. 23, a third resource is selected among a plurality of PUCCHy1 resources in a cell 0 in a cell group y1, and a third resource is selected among a plurality of PUCCHy2 resources in a cell 2 in a cell group y, [0159]. The missing/crossed out limitations will be discussed in view of Cho.).
As noted above, AHN is silent about the aforementioned missing/crossed limitations of: (1) assign radio resources to be used for transmitting a downlink, DL, transmission to the wireless device, (2) the at least two PUCCH opportunities identify different PUCCH durations.
However, Lunttila discloses, in analogous art, the missing/crossed limitations comprising: (1) assign radio resources to be used for transmitting a downlink, DL, transmission to the wireless device (FIG. 5 at step A1, the UE receives a PDCCH DL assignment.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Lunttila in order to make a more effective method/apparatus by using MulteFire which is targeting at least mainly small cells, the number of simultaneously scheduled users may be low. Therefore, in some embodiments more resource efficient schemes may be used. Also in some embodiments, facilitate explicit PUCCH resource allocation for HARQ-ACKs, without requiring the UEs to receive a dedicated RRC configuration first…The PUCCH overhead may be significantly reduced compared to implicit resource allocation, see (Lunttila, [0104], [0164].).
Cho discloses, in analogous art, the missing/crossed limitations comprising: (2) the at least two PUCCH opportunities identify different PUCCH durations (FIG. 1 illustrates an example of a New Radio (NR) uplink control channel. The NR uplink control channel can include a long duration physical uplink control channel (PUCCH) and a short duration PUCCH within a slot, [0030]. In one configuration, a duration of the long PUCCH can vary depending on the presence and duration of other physical channels. For example, as shown in FIG. 1, the PDCCH and the short PUCCH can be one OFDM symbol in duration. In another case, the short PUCCH may not be present in the slot, and the duration of the long PUCCH can be one more symbol. In other cases, either the PDCCH or the short PUCCH can have two OFDM symbols, and the duration of the long PUCCH can become shorter. Also, as an alternative, the duration of the slot can be reduced by half, which can result in only having half of the OFDM symbols within the slot, and as a result, the duration of the long PUCCH can shrink accordingly and have fewer symbols, [0061]. In order to accommodate and support various deployment scenarios, channel configurations and situations, multiple PUCCH formats can be defined. Each of the formats can be designed taking into account, but is not limited to, a target payload size and target UCI type to be carried via the PUCCH format, and the UCI and DMRS structure can be designed to adapt to a change in the duration of the long PUCCH, [0063]. FIGS. 9A, 9B show PUCCH with different symbol length or duration.). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Cho in order to make a more effective method/apparatus by providing with additional potential new radio access technologies to provide improved, simple and seamless wireless connectivity solutions and the NR enables increased wireless connectivity and deliver fast, rich content and services, see (Cho, [0029].).
Regarding claims 3, 10, 13 and 16, AHN, Lunttila and Cho teach all the claim  limitations of claims 1, 8, 11 and 14 respectively; and AHN further teaches wherein the control information comprises acknowledgement information associated with the DL transmission, wherein the acknowledgement information is hybrid automatic repeat request, HARQ, feedback (Uplink control information (UCI) includes at least any one of HARQ ACK/NACK, channel state information (CSI), and a scheduling request (SR), [0059]. A wireless device may determine a PUCCH format to be used according to a range of a serving cell corresponding to an ACK/NACK feedback, [0136]. The PUCCH format 1a/1b is used to carry the 1-bit or 2-bit HARQ ACK/NACK by using binary phase shift keying (BPSK) modulation or quadrature phase shift keying (QPSK) modulation, [0061]. The PUCCH format 3 is used to carry encoded UCI of 48 bits. The PUCCH format 3 may carry HARQ ACK/NACK for a plurality of serving cells and a CSI report for one serving cell, [0062]. FIG. 26 shows UCI transmission. The PUCCH format may transmit only ACK/NACK information or both the ACK/NACK information and the CSI (determined by considering a CSI payload size), [0177]-[0182].).
Regarding claims 21, 24, 27 and 28, AHN, Lunttila and Cho teach all the claim  limitations of claims 1, 8, 11 and 14 respectively; and AHN further teaches wherein the indicated PUCCH opportunity includes a PUCCH format, (FIGS. 4, 5, 6 show embodiments of channel structure for a PUCCH format 1/1a/1b, 2/2a/2b and format 3 respectively. A plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different resource blocks. Alternatively, the plurality of selectable PUCCH formats may include a plurality of PUCCH formats having different bandwidths, [0099]. The missing/crossed out limitations will be discussed in view of Cho.).
As noted above, AHN is silent about the aforementioned missing/crossed limitations of: (1) the indicated PUCCH opportunity includes a PUCCH format, a PUCCH duration, and a PUCCH bandwidth.
Cho discloses, in analogous art, the missing/crossed limitations comprising: (2) the indicated PUCCH opportunity includes a PUCCH format, a PUCCH duration, and a PUCCH bandwidth (FIG. 1 illustrates an example of a New Radio (NR) uplink control channel. The NR uplink control channel can include a long duration physical uplink control channel (PUCCH) and a short duration PUCCH within a slot, [0030]. In one configuration, a duration of the long PUCCH can vary depending on the presence and duration of other physical channels. For example, as shown in FIG. 1, the PDCCH and the short PUCCH can be one OFDM symbol in duration. In another case, the short PUCCH may not be present in the slot, and the duration of the long PUCCH can be one more symbol. In other cases, either the PDCCH or the short PUCCH can have two OFDM symbols, and the duration of the long PUCCH can become shorter. Also, as an alternative, the duration of the slot can be reduced by half, which can result in only having half of the OFDM symbols within the slot, and as a result, the duration of the long PUCCH can shrink accordingly and have fewer symbols, [0061]. FIGS. 9A, 9B show PUCCH with different symbol length or duration.). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Cho in order to make a more effective method/apparatus by providing with additional potential new radio access technologies to provide improved, simple and seamless wireless connectivity solutions and the NR enables increased wireless connectivity and deliver fast, rich content and services, see (Cho, [0029].).
Regarding claims 7, 20, 23 and 26,  AHN, Lunttila and Cho teach all the claim  limitations of claims 1, 14, 8 and 11 respectively; and AHN further teaches wherein the ARI is received in a message comprising additional information, wherein said message comprises the ARI and (A wireless device monitors a PDCCH, and receives a DL grant including a DL resource allocation on a PDCCH 201 (or EPDDCH) in a DL subframe n, [0064]. FIGS 8 and 9, a PUCCH format used by a wireless device is reported through DCI transmitted in each serving cell. The DCI may include a PUCCH format indication (PFI) for reporting the PUCCH format and an ACK/NACK resource indicator (ARI) for reporting a resource of the PUCCH format, [0102]. An ARI value may designate a combination of the PUCCH format and the PUCCH resource, [0108]. A DL assignment index (DAI) may be included in DCI having a DL grant for scheduling the PDSCH, [0186]. The missing/crossed out limitations will be discussed in view of Lunttila.).
As noted above, AHN is silent about the aforementioned missing/crossed limitations of: (1) said message comprises the ARI and the assignment of radio resources.
However, Lunttila discloses, in analogous art, the missing/crossed limitations comprising: (1) said message comprises the ARI and the assignment of radio resources (FIG. 5 at step A1, the UE receives a PDCCH DL assignment (including ARI) which schedules PDSCH data, [0132],).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Lunttila in order to make a more effective method/apparatus by using MulteFire which is targeting at least mainly small cells, the number of simultaneously scheduled users may be low. Therefore, in some embodiments more resource efficient schemes may be used. Also in some embodiments, facilitate explicit PUCCH resource allocation for HARQ-ACKs, without requiring the UEs to receive a dedicated RRC configuration first…The PUCCH overhead may be significantly reduced compared to implicit resource allocation, see (Lunttila, [0104], [0164].).
Claims 5, 18, 22 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (US 20170366323 A1, henceforth “AHN”) and in view of Lunttila et al. (US 20190036653, henceforth “Lunttila”), Cho et al. (US 20200015223, us-provisional-application US 62476594 20170324, us-provisional-application US 62476425 20170324, cited for priority, henceforth “Cho”) and further in view of Xiong et al. (US 20200022175, us-provisional-application US 62475475 20170323, us-provisional-application US 62476053 20170324, cited for priority, henceforth “Xiong”).
 Regarding claims 5, 18, 22 and 25,  AHN, Lunttila and Cho teach all the claim  limitations of claims 1, 8, 11 and 14 respectively; and AHN further teaches wherein the ARI is received in a message comprising additional information, wherein the additional information is (A PUCCH format used by a wireless device is reported through DCI transmitted in each serving cell. The DCI may include a PUCCH format indication (PFI) for reporting the PUCCH format and an ARI for reporting a resource of the PUCCH format, [0102]. The missing/crossed out limitations will be discussed in view of Xiong.).
As noted above, AHN is silent about the aforementioned missing/crossed limitations of: (1) the additional information is a variable separation of a time interval of the DL transmission and a time interval of the control information transmission.
However, Xiong discloses, in analogous art, the missing/crossed limitations comprising: (1) the additional information is a variable separation of a time interval of the DL transmission and a time interval of the control information transmission (In FIG. 15a, multiple slots are shown as being used for the transmission of PUCCH 1504a carrying the HARQ-ACK for PDSCH data transmission 1502a, and in FIG. 15b, a mini-slot structure is shown for the transmission of the PUCCH 1504b carrying the HARQ-ACK so as to align the slot duration in SCell where PDSCH data is transmitted. In the embodiment of FIG. 15b, a ACK/NAK Resource Indicator (ARI) in the DCI of the PDCCH control transmission 1502b preceding the PSDCH, in addition to RRC signaling, may indicate which one of a set of resources may be used for the HARQ-ACK feedback by the UE. For both embodiments in FIGS. 15a and 15b, only one delay indicator with regard to slot using smallest subcarrier spacing among CCs may be indicated in the DCI for scheduling of PDSCH transmission, [0134]. FIG. 16 illustrates one example, in the form of NR signaling diagram 1600, of embodiments of HARQ-ACK feedback for carrier aggregation with same or mixed numerologies or TTI duration. In the shown example, the downlink transmission 1602 includes a series of PDCCH control transmissions 1604 and a series of corresponding PDSCH data transmissions 1606, and the uplink transmission 1608 represents the PUCCH control transmission, which is separated from the downlink transmission by a Guard Period GP 1610, [0147].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AHN method/apparatus by adding the teachings of Xiong in order to make a more effective method/apparatus by improve the signal-to-noise ratio (SNR), and may enlarge the coverage area. By aligning the transmission beam to the target user equipment (UE), radiated energy may focused for higher energy efficiency, and mutual UE interference may be suppressed, see (Xiong, [0033].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411           

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411